      Case: 1:20-cv-02421 Document #: 4 Filed: 04/20/20 Page 1 of 5 PageID #:177




      Christian Dior Couture, SA. v. The Partnerships and Unincorporated Associations Identified on
                                    Schedule "A" ‐ Case No. 20‐cv‐02421



                                                  Schedule A
No.     Seller Aliases                                 No.   Seller Aliases
  1     chinabrandmall.com                               2   luxuryhandbagsa.com
  3     herejordan.com                                   4   fashionluxurybags.top
  5     fendidiorbags.com                                6   cnreplica.best
  7     lvbagsclub.com                                   8   designerbaga.com
  9     brandundefined.com                              10   stevehandbag.com
 11     ebayresell.com                                  12   salesclockaccessories.xyz
 13     totestore.site                                  14   sneakerlegger.com
 15     dioronline.us                                   16   daydaymall.us
 17     polarisiitbh.com                                18   qldtongarugby.com
 19     ANTHONY ALLAN                                   20   Aprirria
 21     ATTCL.LLC                                       22   Barabum Fashion
 23     BEEYA                                           24   Begain
 25     BEICHUANG                                       26   Beloved One
 27     Bolice                                          28   BOOZUK
 29     Daesar                                          30   domiroe
 31     ENSARJOE                                        32   GiuGinHuYu
 33     Indey                                           34   Joopin
 35     KASEN INC                                       36   KAYLEIGH SHEPHERD
 37     Kercisbeauty                                    38   LAFESTIN
 39     LANDYShop                                       40   Lean In
 41     Lilike                                          42   LOHOME
 43     lv liang shi li shi qu gai mei chao shi         44   Lvtian
 45     M&D jewelry                                     46   Outdoor Guide
 47     Sang Buy                                        48   Sugar Crystal
 49     VISHARK                                         50   WizWiz
 51     Worglo Store                                    52   YIWU CITY MEIQIN TRADING CO.，LTD
 53     Yobon                                           54   Yogwoo Inc
 55     1991walker                                      56   ajsety‐7
 57     beauty‐legend                                   58   byonehk
 59     coneruo                                         60   crtechnology
 61     danwa7924                                       62   ecommerceshop885
 63     fxek5648                                        64   happy_b1
 65     hbdmmy                                          66   hengyunjiujiu
 67     hjones_globalstore                              68   hua2642
 69     huijieltd                                       70   jamie1123
      Case: 1:20-cv-02421 Document #: 4 Filed: 04/20/20 Page 2 of 5 PageID #:178




No.    Seller Aliases                       No.   Seller Aliases
 71    jxhzmy                                72   jxshop‐2018
 73    korinnesshop                          74   liliancottage
 75    misszxy3217                           76   nbhd9363
 77    pinksugao                             78   vogueonline999
 79    yingchengda‐9                         80   yzzltd
 81    zengjh91                              82   Balun charm clothing store
 83    Beyond Fashion                        84   bnjgrkvssl0023
 85    buydig                                86   Chameleon Store
 87    cheng&ju&you                          88   chenxiuyunshop
 89    chunnuanhuakai686                     90   COCNINE
 91    comfort comfort                       92   CRXfashion
 93    e_walk BOPU SHOP                      94   edropoff
 95    ehckug zeng                           96   ejcfgy dan
 97    Fashion Monopoly                      98   feiyuefang
 99    gaoliangliang                        100   gearxs
101    gonewiththewind‐1                    102   hanqio
103    Happyyumei                           104   Indore
105    japav2013                            106   jianjiansunglasses
107    Lay Taung                            108   Lida Fashion
109    lihongyun                            110   lijiemiao
111    liliandlucy                          112   linalipingbo
113    liuyanlinglfa                        114   liwei0415
115    LydiaSweet                           116   members free trade
117    navproducts                          118   Sacol Island
119    shagor                               120   somehow never
121    sttompz48                            122   sunhuil
123    Suofe ya yi chu                      124   T_Store
125    Thitpon                              126   xinghuojianshen
127    yannvxia                             128   yunyunzhongsheng
129    zhanmengjiao                         130   Zhaomengzhen Fashion
131    zhenty                               132   zsxxery


No. Online Marketplaces                      No. Online Marketplaces
   1 amazon.com/sp?seller=A1MWP85MGETT         2 amazon.com/sp?seller=A1P2YU8HXYYT67
     UJ
  3 amazon.com/sp?seller=A3Q9F6248FYM4         4 amazon.com/sp?seller=A29ABOF9T8D5TI
    Q
  5 amazon.com/sp?seller=A1JZ4Z0D26K7DV        6 amazon.com/sp?seller=AU2KYRK2TTDB5
  7 amazon.com/sp?seller=A3J94ZPGBN4ORL        8 amazon.com/sp?seller=A3BDRCOZOIC5F
                                                 O
   Case: 1:20-cv-02421 Document #: 4 Filed: 04/20/20 Page 3 of 5 PageID #:179




No. Online Marketplaces                    No. Online Marketplaces
   9 amazon.com/sp?seller=A3QZYSF6H18KJT    10 amazon.com/sp?seller=A2IP9DCY0HKOIC
 11 amazon.com/sp?seller=AW8C3WL2EHWE       12 amazon.com/sp?seller=AUXTCKNEQKLJ8
     T
 13 amazon.com/sp?seller=A2717TZRS0V642     14 amazon.com/sp?seller=A18Z0XCUSAFEO
                                               D
 15 amazon.com/sp?seller=A2YMA956ADU30      16 amazon.com/sp?seller=A33BTHKV75MZZ
    M                                          K
 17 amazon.com/sp?seller=ASHZ6120DIJ3Y      18 amazon.com/sp?seller=A27TP9HGIRFSS4
 19 amazon.com/sp?seller=ARCYM16RKPWY       20 amazon.com/sp?marketplaceID=AWZXKK
    S                                          GZTN9HL&seller=A1LLZN8IM225QA
 21 amazon.com/sp?seller=https://www.ama    22 amazon.com/sp?seller=A3HM8WHTX7YH
    zon.com/sp?seller=A2BDOPI8VKJRC9           XK
 23 amazon.com/sp?seller=A1HLC8URTGV0       24 amazon.com/sp?seller=https://www.ama
    MC                                         zon.com/sp?seller=AFGPF5E29KFSO
 25 amazon.com/sp?seller=A1B1K4FFKU2JVY     26 amazon.com/sp?seller=AELHIQ31BGK2Q
 27 amazon.com/sp?seller=A220ECUUPL28IY     28 amazon.com/sp?seller=A3BX1UGDT8HYP
                                               N
 29 amazon.com/sp?seller=A3FN9XFH6B4JTR     30 amazon.com/sp?seller=A2F3HTLUPH02C
 31 amazon.com/sp?seller=A3VZUBZB01E80E     32 amazon.com/sp?seller=A2X0MPY1F5FMF
                                               L
 33 amazon.com/sp?seller=A3PVRFXAKFTYQ      34 amazon.com/sp?seller=A1UX3H4NEGE2
    5                                          MN
 35 amazon.com/sp?seller=A3CRY96KC2EAW      36 amazon.com/sp?seller=A1B6A2LRT6DF0
    P                                          Q
 37 ebay.com/usr/1991walker                 38 ebay.com/usr/ajsety‐7
 39 ebay.com/usr/beauty‐legend              40 ebay.com/usr/byonehk
 41 ebay.com/usr/coneruo                    42 ebay.com/usr/crtechnology
 43 ebay.com/usr/danwa7924                  44 ebay.com/usr/ecommerceshop885
 45 ebay.com/usr/fxek5648                   46 ebay.com/usr/happy_b1
 47 ebay.com/usr/hbdmmy                     48 ebay.com/usr/hengyunjiujiu
 49 ebay.com/usr/hjones_globalstore         50 ebay.com/usr/hua2642
 51 ebay.com/usr/huijieltd                  52 ebay.com/usr/jamie1123
 53 ebay.com/usr/jxhzmy                     54 ebay.com/usr/jxshop‐2018
 55 ebay.com/usr/korinnesshop               56 ebay.com/usr/liliancottage
 57 ebay.com/usr/misszxy3217                58 ebay.com/usr/nbhd9363
 59 ebay.com/usr/pinksugao                  60 ebay.com/usr/vogueonline999
 61 ebay.com/usr/yingchengda‐9              62 ebay.com/usr/yzzltd
 63 ebay.com/usr/zengjh91                   64 wish.com/merchant/5b73dc26cfde1479f
                                               9babac3
 65 wish.com/merchant/5368e41ebb72c514f     66 wish.com/merchant/5ac209fedb5f1f378f
    e919fec                                    aa002d
   Case: 1:20-cv-02421 Document #: 4 Filed: 04/20/20 Page 4 of 5 PageID #:180




No. Online Marketplaces                    No. Online Marketplaces
 67 wish.com/merchant/57440664e630fa595     68 wish.com/merchant/56658425eb4b1423f
    786b958                                    bab3235
 69 wish.com/merchant/58ddd21cf965f254d     70 wish.com/merchant/5d54f94d15275472d
    97320e7                                    eb9252f
 71 wish.com/merchant/58cbba9732ccc9510     72 wish.com/merchant/5832db417a27ab1b
    ae7fb54                                    9ee75a04
 73 wish.com/merchant/5d8c13132888350d      74 wish.com/merchant/5883129f401e874cc
    8a1e8fee                                   73ab870
 75 wish.com/merchant/5d5ce6ee40defd44e     76 wish.com/merchant/5853fc3cc5758a4ccc
    aa72568                                    c904a0
 77 wish.com/merchant/58d8bfc4109eec58b     78 wish.com/merchant/58d8cc69a3a703535
    380889c                                    dd5450a
 79 wish.com/merchant/53c656b44497c563      80 wish.com/merchant/5875e94db989084d
    b4452a1a                                   626eac43
 81 wish.com/merchant/584cffbbd588b44d3     82 wish.com/merchant/57806c48f1ab1f115
    eaab464                                    0be7aa2
 83 wish.com/merchant/57fcd450267c38195     84 wish.com/merchant/58c52d8877361650f
    b3a9878                                    7b03ea5
 85 wish.com/merchant/58c21e29e4595e50      86 wish.com/merchant/578c656050754b0b
    5412c131                                   89db9e9d
 87 wish.com/merchant/5755321782f5005cc     88 wish.com/merchant/581c1f1df1415c7c3e
    26e0b6a                                    bdc229
 89 wish.com/merchant/577a23c07e548907a     90 wish.com/merchant/57834c492dc1d20ea
    8572252                                    dcf9f9e
 91 wish.com/merchant/593519ebb962ba41      92 wish.com/merchant/58a15dbdf5c33b4f4
    cf1041dc                                   173406c
 93 wish.com/merchant/5a377c2f7f9ae5084     94 wish.com/merchant/5858eeeb8abe8f500
    9a392a5                                    8090e6f
 95 wish.com/merchant/5865fc1dc7f26a4df3    96 wish.com/merchant/5880b8c01f6e1e4c9
    278f55                                     cb0b23a
 97 wish.com/merchant/56ebb969bb8d7769      98 wish.com/merchant/596340a9e81e8a25
    a158d529                                   d3119f7b
 99 wish.com/merchant/5756b001e8f9815cb    100 wish.com/merchant/577772b88e93cc74b
    a309c68                                    41f4f58
101 wish.com/merchant/58abd476c4d84250     102 wish.com/merchant/5901735785622119
    4bc4f802                                   5594ca0f
103 wish.com/merchant/5b1cfad7eae8b442b    104 wish.com/merchant/58c7b9012da24050
    7289a2a                                    7b727c51
105 Wish.com/merchant/5b4db544ca6d211a     106 wish.com/merchant/5a9109019c15ff216
    1612491d                                   0a014e7
      Case: 1:20-cv-02421 Document #: 4 Filed: 04/20/20 Page 5 of 5 PageID #:181




No. Online Marketplaces                      No. Online Marketplaces
 107 wish.com/merchant/577b55e53fb22074b     108 wish.com/merchant/58ca53bcaf7a31511f
     dbc5a11                                     e12494
109 wish.com/merchant/57ebae21fc6352392      110 wish.com/merchant/58f870decc049b11a
    eaa0ab3                                      51c5ff5
111 wish.com/merchant/58dd045778185329       112 wish.com/merchant/55135e248e8def1ac
    b30b5789                                     a82bfbe
113 wish.com/merchant/587328953638354c       114 wish.com/merchant/58dca3c8b466286d3
    b4985016                                     d5159d6


No.    Domain Names                         No.   Domain Names
  1    chinabrandmall.com                     2   luxuryhandbagsa.com
  3    herejordan.com                         4   fashionluxurybags.top
  5    fendidiorbags.com                      6   cnreplica.best
  7    lvbagsclub.com                         8   designerbaga.com
  9    brandundefined.com                    10   stevehandbag.com
 11    ebayresell.com                        12   salesclockaccessories.xyz
 13    totestore.site                        14   sneakerlegger.com
 15    dioronline.us                         16   daydaymall.us
 17    polarisiitbh.com                      18   qldtongarugby.com
